Title: From Richard Harrison to Henry Williams Dwight, 10 April 1822
From: Harrison, Richard
To: Dwight, Henry Williams


Sir
Treasury Department Auditors Office
April 10th 1822.
(Copy)In Answer to your letter of the 8th Inst, I have the honor to inform you that the Accounts of Thomas Jefferson Esqr as Minister to France, were finally settled and closed at the Treasury in the Month of October 1804; but they, with all the original papers & documents appertaining thereto, were destroyed in the Registers Office by the Conflagration of the public buildings in the Summer of 1814; and, owing to that occurrence, I cannot be so particular as I might otherwise be.The records of my own Office, however, enable me to state that, in the course of examination, I discovered that among his other bills on the Bankers of the United States at Amsterdam, Mr Jefferson had credited one dated October 21. 1789 for Guilders 2870 which had never been paid, or at least never charged to the United States, by the said Bankers. Although I had some reason at the time to suppose this bill had not been used by his agent, yet as it was still possible that it might have been negotiated, I deemed it my duty to hold Mr Jefferson accountable, and accordingly brought the amount to his debit provisionally; that is, without passing a corresponding Credit in favor of the Bankers, or any one else; and keeping the subject open for ulterior decision. Thus the matter rested untill the Month of March 1809, when, no claimant appearing, or being likely to appear (in fact none has appeared even to this day) and believing Mr Jefferson justly entitled to receive back the money with which he had been charged, but never paid, by the United States, I could no longer feel myself justified in the delay of an official act necessary to his reimbursement. For your further satisfaction  I inclose Copies of the Statement & Certificate on which the repayment was made.I have the honor to be, with great respect,Sir Your obedt Servt(signed) R Harrison